Citation Nr: 1016293	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  04-22 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a seizure disorder.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
December 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In an August 2008 decision, the Board denied six issues that 
had been appealed by the Veteran.  The Veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2009 order, the Court granted a joint 
motion for partial vacatur and remand.  The issues of service 
connection for COPD and whether new and material evidence had 
been received to reopen a claim of service connection for a 
seizure disorder were vacated and remanded to the Board.  The 
remaining four issues denied in the August 2008 Board 
decision were left undisturbed, and it was noted that the 
Veteran abandoned any appeal thereof.  

The issues of service connection for a seizure disorder and 
COPD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1998, the Board denied the Veteran's request 
to reopen his claim of service connection for a seizure 
disorder on the basis that there was no new and material 
evidence to indicate that the Veteran had a seizure disorder.

2.  Evidence received since the September 1998 Board decision 
includes a May 2005 statement from a VA neurologist that 
indicates that the Veteran has a seizure disorder.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for esophageal cancer has been received and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and implemented at 38 C.F.R. § 3.159 (2009), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Because the previously final claim of entitlement to service 
connection for seizure disorder has been reopened, the Board 
need not discuss whether the notice requirements of the VCAA, 
as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
have been met.

The Veteran's claim to reopen was denied by a September 1998 
Board decision.  Except as provided 38 U.S.C.A. § 5108, when 
a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed.  38 U.S.C.A. § 7104.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

As pointed out by the July 2009 joint motion, the September 
1998 Board decision noted that the Veteran had failed to 
provide competent evidence of a current seizure disorder and 
denied the Veteran's claim to reopen.

The newly submitted evidence includes a May 2005 statement 
from a VA neurologist which indicates that the Veteran 
currently has a seizure disorder.  Because the presence of a 
current disability is a factor required for service 
connection, which was not shown prior to the September 1998 
decision, this newly submitted evidence is material to the 
Veteran's claim.  Because new and material evidence has been 
received, the claim of service connection for a seizure 
disorder is reopened.  


ORDER

New and material evidence having been received, the claim of 
service connection for seizure disorder is reopened.


REMAND

Additional VA outpatient records and a VA examination report 
have been added to the record subsequent to February 2008.  
The Veteran has not waived RO review of this evidence, and 
the evidence has not been reviewed by the RO.  Under the 
circumstances, the Board remands this matter to the RO for 
consideration of the claims in light of the additional 
evidence received since the February 2008 supplemental 
statement of the case, and for issuance of a supplemental 
statement of the case reflecting such consideration.  See 38 
C.F.R. §§ 19.31, 19.37 (2009).

The record contains conflicting medical evidence as to 
whether the Veteran currently has a seizure disorder related 
to service.  The Board finds that a VA medical opinion should 
be obtained.  38 C.F.R. § 3.159(c)(4) (2009).

A March 2004 VA medical examiner opined that the Veteran's 
COPD was not caused by his service-connected allergic 
rhinitis with sinusitis disability.  As pointed out by the 
July 2009 joint motion, that examiner did not discuss whether 
the Veteran's COPD is aggravated by his service-connected 
rhinitis disability.  The joint motion also noted that a June 
2004 treatment note concluded that the Veteran's postnasal 
drip secondary to sinus infection was a contributing factor 
with the Veteran's pulmonary problems.  The Board finds that 
a medical opinion needs to be obtained regarding whether the 
Veteran's COPD is aggravated by his service-connected 
allergic rhinitis with sinusitis and headaches disability.

The Veteran's most recent VA treatment records should be 
obtained and associated with the Veteran's claims files.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's VA medical 
records dated from June 2008 to present.

2.  When the above action has been 
completed afford the Veteran a VA 
neurology examination.  The claims files 
must be provided to the examiner for 
review.  The examiner should review the 
Veteran's complete medical history 
including the service treatment records 
and the May 2005 VA neurologist's 
statement that the Veteran currently has 
breakthrough seizures, and provide an 
opinion as to whether the Veteran 
currently has a seizure disorder.  If the 
examiner determines that the Veteran 
currently has a seizure disorder he/she 
should express an opinion as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that any currently 
diagnosed seizure disorder is causally 
linked to the Veteran's military service.  
Supporting rationale for all opinions 
expressed should be provided.  If the 
Veteran fails to report for the VA 
examination, the examiner should provide 
the above requested opinions based on a 
review of the Veteran's claims files.

3.  When paragraph one above has been 
accomplished, afford the Veteran a VA 
pulmonary examination.  The claims files 
must be provided to the examiner for 
review.  The examiner should describe all 
pulmonary disability found and discuss the 
etiology of all such disabilities.  If the 
examiner determines that the Veteran 
currently has COPD he/she should express 
an opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any currently diagnosed 
COPD is caused by, OR permanently 
increased or worsened (aggravated) as a 
result of his service-connected allergic 
rhinitis with sinusitis disability.  
Supporting rationale for all opinions 
expressed should be provided.  If the 
Veteran fails to report for the VA 
examination, the pulmonary specialist 
should provide the above requested 
opinions based on a review of the 
Veteran's claims files.

4.  After the above actions have been 
accomplished, the RO should readjudicate 
the Veteran's claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case which includes review of all evidence 
received since the February 2008 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


